 

Exhibit 10.1

 

Share Exchange and Acquisition Agreement with Western Xinjiang

 

Tiansheng Agricultural Development Co., Ltd.

 

December 06, 2017, in Beijing

 

 

 

 

Party A: Xinjiang Shineco Taihe Agriculture Technology Ltd. (“Party A”)

 

Effective controller: Zhang Yuying

 

  Address: Room 1606, Building B, Rencai Mansion, Korla Economic and
Technological Development Zone, Bazhou, Xinjiang

 

Party B: Chen Lei

 

ID Number:

 

  Address: Room 2201, Building B, Bazhou Mansion, Sayibage Road, Korla, Xinjiang

 

1. Xinjiang Shineco Taihe Agriculture Technology Ltd. (“Xinjiang Taihe”)
incorporated on September 30th, 2017, and the registered capital is 10 million
RMB. The scope of business is: agricultural scientific research and experiment;
agricultural extension; primary processing of agricultural products; production
and sales of Apocynum and its products; Apocynum breeding, planting and
purchasing; wholesale, retail and maintenance of agricultural machinery; green
management; import and export of general goods and technology. The joint
venture’s proportion is listed in the following table B.

 

Table B

 

No.  Name of Shareholder  Registered Capital (RMB)  Proportion of Shares  1 
Beijing Tenetjove Technological Development Co., Ltd.  10 million   100% Total 
10 million   100%

 

Zhang Yuying is the corporate juridical person and the effective controller.

 

2. Western Xinjiang Tiansheng Agricultural Development Co., Ltd. (“Xinjiang
Tiansheng”) incorporated on March 25th, 2011, and the registered capital is 20
million RMB. The scope of business is: agricultural technology development;
agricultural planting; wholesale and installation of drip irrigation equipment;
construction of soil and water conservation project; construction of water
conservancy project; planting and wholesale of flowers, foods (white granulated
sugar is excluded), fresh fruit; processing of agricultural equipments. The
joint venture’s proportion is listed in the following table A.

 

 2 / 7 

 

 

Table A

 

No.  Name of Shareholder  Registered Capital (RMB)  Proportion of Shares  1 
Chen Lei  20 million   100% Total  20 million   100%

 

Chen Lei is the corporate juridical person and the effective controller.

 

3. Both Party A and Party B agree to engage in share exchange and acquisition
agreement. With Party A’s outstanding project related to Apocynum and Party B’s
expertise addressing very large business opportunities, both parties intend to
promote the development of Xinjiang Taihe, and spare no effort to make it a
public company in the future.

 

Pursuant to these, based on the principle of equality and mutual benefit, both
parties have reached into the agreement with specific terms listed as follows.

 

First Part Preconditions for the Cooperation

 

1. About the debt: both parties should clear up the debts (including but not
limited to external share mortgage, property mortgage, commercial guarantee,
etc.), and make sure that any potential debt dispute has been eliminated.

 

2. Acquisitions consideration:

 

(1) After the completion of the matters listed in terms 1(1) and 1(2) herein,
both parties agree that Party A will receive equity ownership in Xinjiang
Tiansheng in exchange for a combination of equity ownership in Xinjiang Taihe
and cash payments

 

(2) Asset evaluation of Xinjiang Tiansheng

 

j Nursery greenhouses (200 mu): amount of capital invested: 5,970,000 RMB

 

k Cultivating seedling base (15000 mu): amount of capital invested: 27,670,000
RMB

 

Land with right to use (2611 mu): 13055000 RMB

 

Total: 46695000 RMB. (All the assets mentioned above should be attached with
original certificate, with which audit can be conducted.)

 

(3) Party A agrees to pay a total of 23814450 RMB (46695000 RMB*51%=23814450
RMB) to Party B, and to receive 51% equity ownership in Xinjiang Tiansheng
conditionally. The method and amount of payment are listed as follows:

 

 3 / 7 

 

 

The first installment: Within 20 business days after the signing of this
agreement, Party A shall pay 10814450 RMB to Party B after its Financial Due
Diligence Investigation. Party A shall transfer 14% equity ownership in Xinjiang
Taihe (the actual investment in Xinjiang Taihe is 50 million RMB, and 50 million
RMB*14%=7 million RMB) and 3814450 RMB to Party B, and the total amount will be
10814450 RMB. After the first-time transaction, Xinjiang Taihe and Xinjiang
Tiansheng shall sign an agreement on nursing and cultivating seedling; Xinjiang
Tiansheng shall commence nursing and cultivating seedling as well as
refinancing. Registration changing in administrative department shall be
conducted by all of the related parties.

 

The second installment: Party A shall pay 3 million RMB to Party B within 50
business days after the completion of registration changing procedures.

 

The third installment: Pursuant to the agreement, Party A shall pay the rest
amount to Party B. (After the Financial Due Diligence Investigation, the exact
amount shall be confirmed by both parties.) When the financing capital invested
by Xinjiang Tiansheng through loans or other methods is more than 10 million
RMB, Party A shall pay the rest amount to Party B in cash. The time for payment
is not included in the extension period of the agreement.

 

(4) The tax on equity trading shall be paid by each party respectively.

 

(5) After the share exchange, related details are listed as follows in Table C
and D.

 

Table D

 

No.  Name of Shareholder  Proportion of Shares  1  Beijing Tenetjove
Technological Development Co., Ltd.   86% 2  Chen Lei   14% Total   100%

 

Zhang Yuying is the effective controller.

 

 4 / 7 

 

 

Table C

 

No.  Name of Shareholder  Proportion of Shares  1  Xinjiang Shineco Taihe
Agriculture Technology Ltd.   51% 2  Chen Lei   49% Total   100%

 

Zhang Yuying is the effective controller.

 

Second Part Obligations

 

1. After the joint venture, Xinjiang Tiansheng is mainly responsible for
nursing, cultivating seedling, upgrading nursery greenhouse and land, by which
seedling resources for Xinjiang Taihe will be adequate.

 

2. After the joint venture, Xinjiang Tiansheng shall be responsible for
financing through its own channels. All the financing capital should be invested
to this project of the company, with which company’s cultivating seedling
ability can be improved and the scale of assets can be enlarged.

 

3. After the joint venture, Xinjiang Tiansheng shall take advantage of its
geographical conditions to develop a distinctive town with Apocynum industry as
its core industry. And Xinjiang Tiansheng shall be responsible for construction
and operation of the town.

 

Third Part Special Clauses

 

1. The shares and cash (including 14% equity ownership in Xinjiang Taihe and
16814450 RMB) paid by Party A will be owned by Chen Lei personally. After the
joint venture, Xinjiang Tiansheng will operate independently with a separate
financial accounting system.

 

2. During the transaction, both parties shall be cooperative in registration
changing procedures.

 

3. Due to the development consideration, when it is necessary for Xinjiang Taihe
to adjust the shares’ allotment to get prepared for IPO, Party B shall fully
support Party A to make the adjustment.

 

Fourth Part Statement, Commitment and Guarantee

 

Both parties shall make the commitment that they are with complete civil
capacity and have the right to sign this Agreement. Both parties shall guarantee
the authenticity and integrity of the materials or documents submitted hereto.

 

 5 / 7 

 

 

Fifth Part Term of Agreement

 

This Agreement shall come into force upon the signing and seal of both parties.
Term of validity is five years. There will be 1-year automatic extensions for
each-time expiration. Any termination shall be the result of negotiations
between the two parties, and a non-extension agreement shall be signed to
terminate this agreement.

 

Sixth Part Confidentiality

 

The information and documents provided by both parties, and the information
contained in this agreement may be confidential or privileged. Both parties
shall be responsible for the confidentiality. Without the permission from the
relevant parties, no information shall be disclosed to the third party. No terms
herein will be applicable to other fields.

 

Seventh Part Dispute Resolution

 

All disputes arising within this Agreement shall be settled amicably through
negotiation. If any negotiation fails, either party has the right to litigate
the case in the Court. Except for issues related to the dispute in litigation,
all parties shall carry out other obligations listed in this agreement
continually, and enjoy the right under this agreement.

 

Eighth Part Others

 

There are three copies for this agreement. Party A, Party B and Xinjiang
Tiansheng, each holds one copy respectively. Unsettled issues can be added to
this agreement, and amendments in written form are allowed. From the date of the
signing of this agreement, both parties shall promote the project actively and
effectively in the spirit of pragmatism and principle of honest.

 

 6 / 7 

 

 

SIGNATURE PAGE

 

Party A (Seal): Xinjiang Shineco Taihe Agriculture Technology Ltd.   Legal
Representative (Signature): [tv481114_ex10-1img1.jpg]      Date: 2017.12.6

 

Party B (Signature): [tv481114_ex10-1img2.jpg]      Date: 2017.12.6

 

 7 / 7 

